Citation Nr: 0015061	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-13 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
operative residuals of ovarian cyst removal, including lysis 
of adhesions due to pelvic adhesive disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to November 
1992.  

This appeal arises from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which granted service connection 
for residual abdominal scar, left ovarian cyst removal, and 
assigned a noncompensable (0 percent) disability rating for 
this condition, effective November 14, 1992, the day after 
the veteran's release from service.  By a rating dated in 
October 1994, this condition was reclassified as status-post 
left ovarian cyst removal, lysis of adhesions due to pelvic 
adhesive disease and fimbrioplasty with residual scar, and 
the rating was increased to 20 percent, effective November 
1992.  The veteran has also been found to be entitled to 
special monthly compensation on account of loss of use of a 
creative organ from November 1992.  A separate 10 percent 
rating has also been granted for the post-operative scar 
resulting from the cyst removal, effective from November 
1992.

This case was previously before the Board in June 1996 at 
which time the Board remanded the veteran's case for 
additional development.  The issue of the proper rating for 
residuals of removal of an ovarian cyst was again remanded by 
the Board in May 1999 for the RO to consider the application 
of the rating criteria for evaluating gynecological 
disabilities which became effective in May 1995.  In June 
1999, the RO continued the 10 percent rating under the new 
criteria and informed of the veteran of this decision and of 
the new criteria in a June 1999 supplemental statement of the 
case.


FINDING OF FACT

The veteran's residuals of status post left ovarian cyst 
removal, lysis of adhesions due to pelvic adhesive disease, 
and fimbrioplasty with primary infertility, include a tender 
scar for which a separate compensable rating has been 
assigned and infertility for which special monthly 
compensation has been awarded; the condition also is 
productive of immobility of the cervix, uterus and the adnexa 
due to pelvic adhesive disease as well as tenderness in the 
left lower quadrant; the symptoms are controlled by 
treatment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post left ovarian cyst removal, lysis of adhesions due 
to pelvic adhesive disease, and fimbrioplasty with primary 
infertility have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.16, Diagnostic Codes 7613, 7614, 
7615 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

During the pendency of this appeal VA published new 
regulations for rating disability due to gynecological 
conditions.  Prior to May 22, 1995, the Schedule for Rating 
Disabilities did not provide a specific code for rating the 
residuals of surgery to remove an ovarian cyst.  The Schedule 
contained specific diagnostic codes for evaluating 
inflammation of the ovaries (oophoritis), atrophy and removal 
of the ovaries.  There was no specific diagnostic code for 
evaluating removal of an ovarian cyst or its residuals.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  Adhesions as a result 
of surgery to remove an ovarian cyst could be rated by 
analogy to peritoneal adhesions.  

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note.

Adhesions of the peritoneum were rated as 10 percent 
disabling with moderate disability with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A 30 percent rating contemplates moderately severe disability 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain.  A 50 percent rating contemplates severe disability 
manifested by definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

In March 1992 VA published in the Federal Register a proposal 
to amend the rating schedule for the gynecological system to 
ensure that it uses current medical terminology and criteria 
for evaluating disabilities of that system.  VA provided the 
following pertinent comments:

Diagnostic codes 7610 through 7615 
currently classify inflammation of the 
female reproductive organs as follows:  
Diagnostic code 7610, "Vulvovaginitis"; 
diagnostic code 7611, "Vaginitis"; 
diagnostic code 7612, "Cervicitis"; 
diagnostic code 7613, "Metritis"; 
diagnostic code 7614, "Salpingitis"; and 
diagnostic code 7615, "Oophoritis."  We 
propose to expand the rating of disorders 
in these affected areas to include disease 
or injury in general.  In the case of the 
uterus, fallopian tube and ovary, adhesions 
will also be included.  Our proposed 
revision of the headings will therefore 
read as follows:  Diagnostic code 7610, 
"Vulva, disease or injury of"; diagnostic 
code 7611, "Vagina, disease or injury of"; 
diagnostic code 7612, "Cervix, disease or 
injury of"; diagnostic code 7613, "Uterus, 
disease, injury, or adhesions of"; 
diagnostic code 7614, "Fallopian tube, 
disease, injury, or adhesions of"; and 
diagnostic code 7615, "Ovary, disease, 
injury, or adhesions of."  Under diagnostic 
code 7610, "Vulva, disease or injury of," 
we propose to add the words "To include 
rating of vulvovaginitis."  In a similar 
manner, "To include rating of Pelvic 
inflammatory disease (PID)" will be added 
after diagnostic code 7614, "Fallopian 
tube, disease, injury, or adhesions of."  
These proposed changes will clarify the 
proper classification of gynecological 
conditions, and reduce reliance on the 
uncertain practice of rating by analogy. 

The formula for evaluating diagnostic codes 
7610 through 7615 is currently divided into 
levels of 30, 10 and 0%, and each 
percentage level is determined by whether 
the disability is "severe," "moderate," or 
"mild."  No elaborating criteria are 
provided to explain what these words are 
intended to mean in this context.  Under 
the heading of "General Rating Formula for 
Disease, Injury, or Adhesions of Female 
Reproductive Organs (diagnostic codes 7610 
through 7615)," we propose to specify 
objective criteria in terms of the need for 
or response to treatment.  Symptoms of 
disability not controlled by treatment 
would warrant a 30% evaluation; symptoms 
requiring continuous treatment would be 
evaluated as 10% disabling; and symptoms of 
disability not requiring continuous 
treatment would be non-compensable in 
evaluation.  These criteria will ensure 
that comparable medical conditions are 
assigned comparable evaluations. 

Effective May 22, 1995, the section of the VA Schedule for 
Rating Disabilities on gynecological conditions was amended 
and redesignated.  60 Fed. Reg. 19851 (1995).  The comments 
in response to the proposed changes published in March 1992 
include an assertion that conditions of the gynecological 
system, especially the loss of procreative organs, do not 
cause impairment of earning capacity and should therefore not 
be compensated.  A second commenter suggested that the 
proposed method of evaluating disabilities of the 
gynecological system based on the need for or response to 
treatment is inappropriate because it is not based on 
impairment of earning capacity as required by 38 U.S.C. 1155.  
A third related comment was an objection that the proposed 
evaluations covering disease, injury, or adhesions of the 
female reproductive organs (Diagnostic Codes 7610-7615) were 
based on optimum success in overcoming the effects of disease 
and the results of surgery rather than the resultant average 
impairment.  VA disagreed with the three commenters and 
provided the following response. 

The conditions in this system may cause 
pain, abnormal bleeding, incontinence, 
etc., and such symptoms undoubtedly cause 
women to lose time from work, which affects 
the ability to obtain and retain 
employment, and thus affects income.  In 
addition, loss of procreative organs may 
affect endocrine function, renal function, 
psychological function, etc., any of which 
may affect the ability to work.  How well a 
patient feels, which often relates to how 
well or how poorly a disease or injury has 
responded to treatment, is a significant 
factor in employment.  A person who 
requires continuous treatment is more 
disabled than one who does not, and one who 
has symptoms despite continuous treatment 
is even more impaired.  Since evaluation 
criteria for conditions in other body 
systems (e.g., malaria (DC 9304), leukemia 
(DC 7703), and hypo- and hyper-thyroidism 
(DC 7900 and DC 7903)) take into account 
the need for treatment, the evaluation 
criteria which we proposed under DC's 7610 
through 7615 are also consistent with other 
portions of the rating schedule.  Our 
method of evaluating many of these 
conditions based on response to treatment 
is therefore appropriate because it assigns 
those who have symptoms despite treatment 
the highest level of evaluation because 
they are the ones who will suffer the most 
adverse effects on employment. 

The following Diagnostic Codes for rating adhesions of the 
ovary or Fallopian tubes were provided.  

Disease, injury or adhesions of the uterus, 
fallopian tube and ovary, where symptoms do 
not require continuous treatment, is rated 
as 0 percent disabling.  Where symptoms 
require continuous treatment, a 10 percent 
rating is warranted.  Where symptoms are 
not controlled by continuous treatment, a 
30 percent rating is warranted.  38 C.F.R. 
§ 4.116, Diagnostic Codes 7613, 7614, 7615.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with maximum equal to moderate 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124.

Severe to complete paralysis of the ilio-inguinal nerve is 
rated as 10 percent disabling.  Mild to moderate paralysis is 
rated as zero.  38 C.F.R. § 4.124a, Diagnostic Code 8530, 
8630, 8730.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Factual Background.  Service medical records reveal that the 
veteran had a cyst removed from her left ovary in June 1990.  
The veteran had a history of worsening pelvic pain since 
December 1989.  A diagnostic laparoscopy with lysis of 
adhesions and a left peritubular cystectomy was performed.  
The operative findings included that the omentum was adhesed 
to the anterior fundus of the uterus.  After those adhesions 
were lysed, dense adhesions were noted obliterating the cul-
de-sac, involving the posterior uterus, both ovaries and the 
tubes.  The operative diagnosis was moderate pelvic adhesive 
disease.  

In August 1990 service medical records revealed that the 
veteran had right sided inflammatory pain.  

In February 1993 the veteran filed a claim for service 
connection for residuals of removal of an ovarian cyst.  The 
RO granted service connection for residual abdominal scar, 
left ovarian cyst removal, in an October 1993 rating action.  
The RO assigned a noncompensable (0 percent) rating for the 
scar under Diagnostic Code 7805, which provides criteria for 
rating scars on the basis of limitation of function of the 
part affected.

The veteran filed a notice of disagreement and perfected her 
appeal as to the RO decision.  

A VA gynecological evaluation was performed in February 1994.  
Since her surgery the veteran's pain had decreased by 50 
percent.  She still experienced dyspareunia in any position.  
She complained of pain two out of seven days.  She had 
chronic pain in the left lower quadrant lasting the entire 
day.  Currently, the pain was unresponsive to Tylenol or 
Motrin.  She sat down and rested when she was uncomfortable.  
The veteran reported increased hirsutism.  Examination 
revealed a female in no acute distress.  There was a small 
amount of left lower quadrant tenderness, but the ovaries 
appeared to be normal.  The diagnosis was status post 
laparotomy with lysis of adhesions, with moderate pelvic 
adhesive disease, left peritubular cystectomy, and 
fimbrioplasty, with subsequent infertility.  The veteran was 
referred to a fee basis gynecologist for evaluation of pelvic 
pain.  

In October 1994 the RO issued a rating action which increased 
the rating for residuals of removal of an ovarian cyst to 10 
percent.  The condition was recharacterized as status-post 
left ovarian cyst removal, lysis of adhesions due to pelvic 
adhesive disease and fimbrioplasty with residual scar and the 
condition was rated under Diagnostic Code 7699-7301 rather 
than Diagnostic Code 7805.  As noted above Diagnostic Code 
7301 provides criteria for evaluating peritoneal adhesions.  
The decision included a sentence finding an award of special 
monthly compensation based on loss of use of a creative 
organ.

In June 1996 the veteran's claims were remanded to the RO for 
VA examinations.  

The RO issued a decision in March 1997 finding that the 
earlier action granting special monthly compensation for loss 
of use of a creative organ was a typographic error.  

In November 1997 a VA general medical examination was 
conducted.  The examination revealed that her Pfannenstiel 
incision was tender particularly on the left side.  The 
examiner speculated that she might have entrapment of the 
ilioinguinal nerve causing lower abdominal discomfort.  The 
discomfort included numbness and tingling in the lower 
abdomen at the Pfannenstiel incision.  She denied any 
colicky-like pain in the lower abdomen.  She had not been 
hospitalized for urinary tract disease.  There was no 
malignancy.  No catheterization or dilation had been 
necessary.  

A VA gynecological examination was performed in December 
1997.  The veteran had periods every 28 days for three days.  
She had mild cramps.  Four out of every 12 periods she had 
some cramps.  They decreased with Midol.  Her pelvic pain 
continued on the left side.  It had decreased since her last 
VA examination four years previously.  Examination revealed 
slight tenderness in the left lower quadrant.  The ovaries 
appeared to be normal size and no masses were palpated.  The 
assessment was pelvic adhesive disease with subsequent 
primary infertility.  

The veteran was referred to the University of California 
Medical Center for a gynecology consult.  The veteran was 
examined in January 1998.  In a letter to the VA, Homer D. 
Chin, M.D., a Professor in the Department of Reproductive 
Medicine, reported that pelvic examination revealed that the 
cervix was not mobile.  The uterus was small.  The adnexa 
showed no masses.  Neither of those organs was mobile.  Dr. 
Chin's impression was that the veteran had pelvic adhesions 
of unknown etiology.  

In June 1998 a VA examination was performed.  The examiner 
stated that the veteran's left ovary cyst was the etiology of 
the pelvic adhesive disease and subsequent primary 
infertility.  

In an August 1998 rating decision, the RO denied a rating in 
excess of 10 percent for status-post left ovarian cyst 
removal under Diagnostic Code 7699-7301; granted special 
monthly compensation for loss of use of a creative organ 
effective from November 1992; and established service 
connection for a tender pfennanstiel scar, which was assigned 
a 10 percent rating under Diagnostic Code 7804, effective 
from November 1992.

In May 1999 the Board issued a decision denying service 
connection for a low back and disability and an increased 
rating for Pfannenstiel scar.  The issue of an increased 
rating for residuals of removal of an ovarian cyst was 
remanded to the RO for consideration of the new diagnostic 
codes as outlined in Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A VA examination of the veteran was scheduled for June 1999.  
The veteran was notified at her address of record.  A message 
in the claims folder reveals that the examination was 
canceled because the veteran failed to report.  The RO sent 
the veteran a letter in June 1999 informing her that a VA 
examination had been scheduled and requesting that she 
provide her reason for failing to report for VA examination.

In June 1999 the RO issued a supplemental statement of the 
case which included consideration of the new criteria for 
evaluating ovary disease with adhesions.  

The veteran responded in July 1999.  She stated that she had 
canceled due to illness.  She had an ongoing migraine that 
had lasted for several days.  The veteran went further and 
wrote the following:

I have seen the same gyn for years and 
she has told me every visit that my 
condition has not and will not change.  
Constant pap smears and exams are to 
(sic) intrusive and only seem to 
aggravate me.  I always have pain after 
the Gyn appointments.  I was advised to 
call her to have appointments canceled 
because nothing has changed in several 
years.  

Analysis.  The veteran is seeking a higher rating than 10 
percent for an original rating for residuals of removal of an 
ovarian cyst.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claim herein at 
issue, remains an "original claim" as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

For that reason the Board has carefully reviewed the record 
for any evidence of increased levels of disability since the 
effective date of the evaluation for residuals of removal of 
an ovarian cyst.  The evidence indicates that the veteran's 
residuals of removal of an ovarian cyst have been stable 
since the effective date of service connection for ovarian 
cyst removal.  

As the Board noted above new regulations have been published 
for rating gynecological disorders during the pendency of the 
veteran's appeal.  Consistent with the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior to and subsequent to May 22, 1995.  

The veteran's residuals of removal of an ovarian cyst include 
adhesions, left quadrant tenderness, pain, numbness, a scar 
and infertility.  A separate compensable rating has been 
assigned for the scar and special monthly compensation has 
been awarded for loss of use of a creative organ.

Under the criteria in effect prior to May 22, 1995, the 
gynecological codes did not provide a specific diagnostic 
code for residuals of removal of an ovarian cyst or pelvic 
adhesions.  The RO rated the residuals of the ovarian cyst 
removal by analogy under Diagnostic Code 7699-7301 which 
provides for adhesions of the peritoneum.  38 C.F.R. § 4.20.  
This code provides for a 10 percent rating for moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  A rating in excess of 10 
percent under this code required symptoms such as partial 
obstruction with episodes of pain or colic distention, nausea 
or vomiting.  38 C.F.R. § 4.114, Diagnostic Code 7301.  There 
is no evidence that the veteran had any obstruction of the 
bowel manifested by delayed motility of barium meal or shown 
by X-ray.  On examination in November 1997, she denied any 
colicky-like pain in the lower abdomen.  What has been noted 
is no mobility of the uterus and cervix.  The veteran has 
also reported that her pain is periodic and occurs on 
occasion.  The veteran's pelvic adhesive disease was 
described as moderate in the June 1990 operative report.  A 
30 percent rating requires moderately severe symptoms.  The 
veteran's reports of pain are more consistent with the 
criteria for a 10 percent rating based on occasional episodes 
of pain.  The criteria for a higher evaluation under 
Diagnostic Code 7301 have not been met.

The Board finds that the post-operative residuals of ovarian 
cyst removal due to pelvic adhesive disease are most 
appropriately rated under the new criteria as of May 22, 
1995.  The new criteria specifically provide for adhesions of 
the female reproductive system.  The veteran has stated that 
she continues to take medication for pain and cramps and has 
been told that no improvement in her symptoms is to be 
expected.  In February 1994 she indicated that the pain in 
her left lower quadrant was unresponsive to medication.  
Examination in November 1997 indicated that the pain was due 
to her Pfannenstiel incision and possibly entrapment of the 
ilioinguinal nerve.  She has been given a separate 10 percent 
rating based on the presence of a tender and painful scar.  
Gynecological examination in December 1997 indicated that she 
had mild cramps four out of every 12 periods which occurred 
every 28 days.  The veteran declined to appear for an 
examination for disability purposes in June 1999.  In a 
letter dated in July 1999 she indicated that she had pain 
after GYN appointments, but did not indicate the presence of 
symptoms not controlled by treatment.  Based upon the 
evidence of record the Board concludes that the veteran's 
service-connected disability is productive of symptoms which 
are controlled by treatment.  Accordingly, the criteria for a 
rating in excess of 10 percent are not met for post-operative 
residuals of ovarian cyst removal, including adhesions due to 
pelvic adhesive disease.

The Board has also considered that whether a separate 
compensable evaluation for entrapment of the ilio-inguinal 
nerve is warranted.  Separate disabilities arising from a 
single disease entity are to be rated separately.  38 C.F.R. 
§ 4.25 (1999); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1996); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  

In this case, while conditions in the female reproductive 
system may cause pain, the loss of sensation arises from a 
separate entity, impairment of a nerve.  The veteran has some 
sensory disturbance demonstrated by numbness and pain.  The 
pain appears to be contemplated by the 10 percent rating for 
the post-operative scar.  There is no evidence of paralysis.  
The numbness would be commensurate with only mild to moderate 
impairment of the ilio-inguinal nerve.  Thus, a separate 
compensable rating under Diagnostic Code 8630 and 8730 is not 
warranted.


ORDER

An increased rating for status post left ovarian cyst 
removal, lysis of adhesions due to pelvic adhesive disease, 
and fimbrioplasty with primary infertility, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

